Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT is made and entered into by and between Flint Telecom Group, Inc., a Nevada Corporation (“Debtor”), andCHINA VOICE HOLDING CORP.,a Nevada Corporation, (“Secured Party”). For good and valuable consideration, the receipt and suffi­ciency of which are hereby acknowledged, Debtor hereby grants to Secured Party a security interest in and to the Collateral, as herein defined, and in connection therewith the parties hereby agree as follows: 1.Collateral.To secure payment of the "Indebtedness", as herein defined, Debtor hereby assigns, transfers and sets over to Secured Party, and grants to Secured Party, a security interest in and to all of its interest in the “Targets” and “Merger Subs”, including all of the Common Stock of the “Targets” and “Merger Subs”, as such terms are defined in the Agreement and Plan of Merger dated January 29, 2009, and any proceeds from the sale or other disposition of the Targets or Merger Subs (“Collateral”). Certificates evidencing the shares of common stock described herein shall be held by Secured Party. 2.Indebtedness.The term "Indebtedness" as used herein, shall mean Debtor’s obligations now existing or hereinafter arising as a result of Debtor’s execution of the First Amendment to Stock Purchase Agreement and First Amendment to Agreement and Plan of Merger dated April 24, 2009 in the original amount of ONE MILLION, EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($1,800,000.00)payable to the order of Secured Party ("Note"), (b) all rearrangements, increases, renewals and extensions of the Notes, and (c) Debtor’s obligations to redeem $1,800,000 of Debtor’s SeriesC Preferred Stock as required thereby. 3.Subordination of Indebtedness.The Secured Party hereby agrees to subordinate its security interest in the Collateral to any future third party that invests money into the Debtor, as required by that third party and the Debtor, and approved by the Secured Party, such approval not to be unreasonably withheld(said lien or security interest with such third party which Debtor may obtain now or at any time hereafter in the Collateral is collectively referred to herein as the "Senior Lien"). 4.Priority of Liens.
